Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5

TO CREDIT AGREEMENT

and

INCREMENTAL COMMITMENT INCREASE AGREEMENT

THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT AND INCREMENTAL COMMITMENT INCREASE
AGREEMENT (this “Amendment”), dated as of September 15, 2014, is made by and
among Great Lakes Dredge & Dock Corporation (the “Borrower”), the other “Credit
Parties” from time to time party to the Credit Agreement referred to and defined
below (together with the Borrower, the “Credit Parties”), the Lenders (as
defined below) signatory hereto and Wells Fargo Bank, National Association
(“Wells Fargo”), as the Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement
referred to and defined below.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Credit Parties, the financial institutions from
time to time party thereto (collectively, the “Lenders”) and Wells Fargo, as the
Administrative Agent for the Lenders, as Swingline Lender and as an Issuing
Lender are parties to that certain Credit Agreement, dated as of June 4, 2012
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”); and

WHEREAS, the Borrower has (i) requested that the Required Lenders agree to, and
subject to the terms and conditions set forth herein the Required Lenders have
agreed to, amend and waive certain provisions of the Credit Agreement as
provided herein and (ii) elected to request an Incremental Commitment Increase
of $35,000,000 (the “August 2014 Incremental Commitment Increase”), and each of
the Lenders (including, without limitation, SunTrust Bank, which is joining the
Credit Agreement concurrently with the effectiveness of this Amendment as a new
Lender (the “New Lender”)) referenced in Annex I attached hereto as committing
to a portion of such increase (with respect to such Incremental Commitment
Increase, an “Incremental Lender”) has elected to provide a portion of such
Incremental Commitment Increase, as provided herein;

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the other Credit
Parties, the Required Lenders, the Incremental Lenders and the Administrative
Agent, such parties hereby agree as follows:

Section 1. Amendments to the Credit Agreement. Subject to the satisfaction of
each of the conditions set forth in Section 3 of this Amendment, the Credit
Agreement is hereby amended as follows (unless otherwise provided, section
references are to sections of the Credit Agreement):

(a) Section 1.1 is amended to delete, in its entirety, the definition of “L/C
Commitment” set forth therein and to replace such definition with the following
definition:

“L/C Commitment” means an amount equal to the Aggregate Commitment.”



--------------------------------------------------------------------------------

(b) Section 1.1 is further amended to delete in its entirety the definition of
“Springing Lien Termination Date” and to replace such definition with the
following:

“‘Springing Lien Termination Date’ means the date on which the Administrative
Agent’s Liens on the Collateral are authorized to be released under
Section 11.9(a)(i)(A) upon the termination of the Commitments and the payment in
full of the Facility Obligations as provided therein.”

(c) Section 4.1 is amended to delete the figure “1.5” set forth in clause
(a)(ii) of such section and to replace such figure with the figure “1.27”.

(d) Section 4.2 is amended to delete the figure “1.5” set forth in clause
(a)(ii) of such section and to replace such figure with the figure “1.27”.

(e) Section 4.3(a) is amended to delete the phrase “on the date” set forth
immediately preceding the defined term “(a ‘Release Date’)” in such section and
to replace such phrase with the phrase “on a date occurring prior to August 31,
2014”.

(f) Section 5.13(a)(G) is amended to delete the figure “1.5” set forth in clause
(ii) of such section and to replace such figure with the figure “1.27”.

Section 2. Incremental Commitment Increase. Subject to the satisfaction of each
of the conditions set forth in Section 3 of this Amendment and pursuant to terms
and conditions of Section 5.13 of the Credit Agreement as amended hereby,
(a) each Incremental Lender elects to provide, and hereby commits to provide,
and does hereby provide, the portion of the August 2014 Incremental Commitment
Increase set forth opposite its name in Annex I attached hereto effective as of
the Effective Date defined below, (b) the Required Lenders and such Incremental
Lenders hereby (i) waive the ten (10) Business Day notice requirement with
respect to such Incremental Commitment Increase set forth in Section 5.13(a) of
the Credit Agreement and (ii) agree, for the avoidance of doubt, that the
proposed amendment to Section 5.13(a)(G) of the Credit Agreement contemplated
above in Section 1 shall be deemed simultaneously effective with the
effectiveness of the August 2014 Incremental Commitment Increase, (c) the
outstanding Revolving Credit Loans and Commitment Percentages of Swingline Loans
and L/C Obligations shall be reallocated by the Administrative Agent on the
Effective Date among the Lenders and the Incremental Lenders in accordance with
their revised Commitment Percentages as provided in Annex I hereto, and the
Lenders (including the Incremental Lenders providing such Incremental Commitment
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 5.9 of the Credit Agreement in connection with such reallocation as if
such reallocation were a repayment, (d) the New Lender hereby agrees to be bound
by the provisions of the Credit Agreement and agrees that is shall, upon the
Effective Date, become a Lender for all purposes of the Credit Agreement and
other Loan Documents, (e) this Agreement, as it pertains to the New Lender,
shall constitute a Lender Joinder Agreement for all purposes under the Credit
Agreement and (f) as provided in Section 5.13(b), the New

 

2



--------------------------------------------------------------------------------

Lender shall be included in each determination of the Required Lenders to the
extent provided by the Credit Agreement, including for purposes of determining
the effectiveness of this Amendment under Section 3, which determination shall
be deemed to have been made concurrently with the effectiveness of this
Agreement and joinder of the New Lender. The August 2014 Incremental Commitment
Increase shall constitute an “Incremental Commitment Increase” for all purposes
under the Credit Agreement and, after giving effect to such August 2014
Incremental Commitment Increase, any subsequent Incremental Commitment Increases
shall be limited to an aggregate principal amount of up to $15,000,000 as
provided under Section 5.13(a)(1) of the Credit Agreement.

Section 3. Effectiveness of this Amendment; Conditions Precedent. The provisions
of Sections 1 and 2 of this Amendment shall be deemed to have become effective
as of the date first written above (the “Effective Date”), but such
effectiveness shall be expressly conditioned upon the Administrative Agent’s
receipt of counterparts of this Amendment duly executed by the Borrower, the
other Credit Parties, the Required Lenders and each of the Incremental Lenders,
and the Administrative Agent’s receipt of each of the following (in form and
scope acceptable to the Administrative Agent):

(a) an Officer’s Compliance Certificate demonstrating that the Borrower will be
in compliance on a pro forma basis with the financial covenants set forth in
Section 9.14 both before and after giving effect to the August 2014 Incremental
Commitment Increase on the Effective Date;

(b) to the extent requested by any Incremental Lender, a Note, duly executed by
the Borrower, in favor of each such Incremental Lender in the amount of its
Commitment after giving effect to the August 2014 Incremental Commitment
Increase;

(c) amendments to the Ship Mortgages to reflect the amendments contemplated
above in Section 1, and updated certificates of ownership with respect to each
vessel subject to a Ship Mortgage;

(d) (x) a copy of the certificate of incorporation of the Borrower, certified by
the Secretary of State of Delaware as of a recent date, (y) a copy of the
by-laws of the Borrower (or a certification that there have been no changes to
the by-laws of the Borrower previously delivered to the Administrative Agent)
and (z) resolutions of the board of directors of the Borrower authorizing the
execution, delivery and performance of this Agreement and any Notes issued
concurrently herewith, in each case, certified by a corporate secretary or
assistant secretary of the Borrower and in form, scope and substance acceptable
to the Administrative Agent;

(e) (x) a copy of the certificate of formation of Great Lakes Dredge & Dock
Company, LLC, a Delaware limited liability company (“Great Lakes LLC”),
certified by the Secretary of State of Delaware as of a recent date, (y) a copy
of the limited liability company agreement of Great Lakes LLC (or a
certification that there have been no changes to such agreement previously
delivered to the Administrative Agent) and (z) unanimous written consent

 

3



--------------------------------------------------------------------------------

of the board of managers of Great Lakes LLC authorizing the execution, delivery
and performance of the Ship Mortgage amendments executed concurrently herewith,
in each case, certified by a corporate secretary or assistant secretary of Great
Lakes LLC and in form, scope and substance acceptable to the Administrative
Agent;

(f) a written opinion or opinions of Borrower’s and Great Lakes LLC’s counsel,
in form, scope and substance reasonably acceptable to the Administrative Agent;
and

(g) payment in full, in immediately available funds, of all fees and expenses
due and payable pursuant to the certain Fee Letter dated as of August 29, 2014
between the Borrower and the Arranger.

Section 4. Representations and Warranties; Other Agreements and Actions.

(a) The Borrower and each other Credit Party hereby represents and warrants that
this Amendment, the Credit Agreement as amended hereby, and each other Loan
Document (including, without limitation, the Ship Mortgage amendments referenced
in Section 3 above) executed and delivered by the Credit Parties in connection
with this Amendment (collectively, the “Amendment Documents”) constitute legal,
valid and binding obligations of the Borrower and the other Credit Parties
enforceable against the Borrower and the other Credit Parties in accordance with
their terms.

(b) The Borrower and each other Credit Party hereby represents and warrants that
its execution and delivery of this Amendment, and the performance of the
Amendment Documents, have been duly authorized by all proper corporate or
limited liability company action, do not violate any provision of its
organizational documents, will not violate any law, regulation, court order or
writ applicable to it, and will not require the approval or consent of any
governmental agency, or of any other third party under the terms of any contract
or agreement to which it or any of its Affiliates is bound (which has not been
previously obtained), including without limitation, the Bonding Agreement, the
Wells Fargo Documents and the Note Indenture.

(c) The Borrower and each other Credit Party hereby represents and warrants that
before and after giving effect to the provisions of this Amendment, (i) no
Default or Event of Default has occurred and is continuing or will have occurred
and be continuing and (ii) all of the representations and warranties of the
Borrower and each other Credit Party contained in the Credit Agreement and in
each other Loan Document (other than representations and warranties which, in
accordance with their express terms, are made only as of an earlier specified
date) are, and will be, true and correct as of the date of its execution and
delivery hereof or thereof in all material respects as though made on and as of
such date.

(d) The New Lender (i) represents and warrants that it is legally authorized to
enter into this Amendment and to become bound by the Credit Agreement,
(ii) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 8.1
thereof and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and to become bound by the Credit Agreement, (iii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information it shall deem
appropriate at the time, continue to make

 

4



--------------------------------------------------------------------------------

its own credit decisions in taking or not taking action under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto, (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto, and (v) agrees
that it will perform in accordance with its terms all the obligations which, by
the terms of the Credit Agreement, are required to be performed by it as a
Lender.

Section 5. Reaffirmation, Ratification and Acknowledgment. The Borrower and each
other Credit Party hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each Loan Document to
which it is a party, (b) agrees and acknowledges that such ratification and
reaffirmation is not a condition to the continued effectiveness of such Loan
Documents and (c) agrees that neither such ratification and reaffirmation, nor
the Administrative Agent’s, or any Lender’s solicitation of such ratification
and reaffirmation, constitutes a course of dealing giving rise to any obligation
or condition requiring a similar or any other ratification or reaffirmation from
the Borrower or such other Credit Parties with respect to any subsequent
modifications to the Credit Agreement or the other Loan Documents. Except as
modified hereby, the Credit Agreement is in all respects ratified and confirmed,
and the Credit Agreement as modified by this Amendment shall be read, taken and
so construed as one and the same instrument. Each of the Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed. Neither
the execution, delivery nor effectiveness of this Amendment shall operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
or of any Default or Event of Default (whether or not known to the
Administrative Agent or the Lenders), under any of the Loan Documents, except as
specifically set forth herein. From and after the effectiveness of this
Amendment, (x) each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement, as amended hereby and (y) all references to
the Credit Agreement appearing in any other Loan Document, or any other
document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Credit Agreement, as amended
hereby.

Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Administrative Agent’s Expenses. The Borrower hereby agrees to
promptly reimburse the Administrative Agent for all of the reasonable and
documented out-of-pocket expenses (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) it has heretofore or
hereafter incurred or incurs in connection with the preparation, negotiation and
execution of this Amendment and the other documents, agreements and instruments
contemplated hereby.

 

5



--------------------------------------------------------------------------------

Section 8. Counterparts. This Amendment may be executed in counterparts, each of
which shall be an original and all of which when together shall constitute one
and the same agreement among the parties. Delivery of any executed counterpart
of a signature page of this Amendment by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart hereof.

[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

GREAT LAKES DREDGE & DOCK CORPORATION, as Borrower By:  

/s/ Mark W. Marinko

Name: Mark W. Marinko Title: Senior Vice President and Chief Financial Officer
GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC., as a Credit Party By:  

/s/ Katherine M. Hayes

Name: Katherine M. Hayes Title: Treasurer GREAT LAKES DREDGE & DOCK COMPANY,
LLC, as a Credit Party By:  

/s/ Mark W. Marinko

Name: Mark W. Marinko Title: Senior Vice President and Chief Financial Officer
DAWSON MARINE SERVICES COMPANY, as a Credit Party By:  

/s/ Catherine M. Hoffman

Name: Catherine M. Hoffman Title: President NASDI HOLDINGS CORPORATION, as a
Credit Party By:  

/s/ Katherine M. Hayes

Name: Katherine M. Hayes Title: Treasurer

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

FIFTY-THREE DREDGING CORPORATION, as a Credit Party By:  

/s/ Katherine M. Hayes

Name: Katherine M. Hayes Title: Treasurer TERRA CONTRACTING SERVICES, LLC, as a
Credit Party By:  

/s/ Katherine M. Hayes

Name: Katherine M. Hayes Title: Treasurer

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

By:

 

/s/ Sushim Shah

Name: Sushim R. Shah Title: VP

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jonathan M. Phillips

Name: Jonathan M. Phillips Title: Senior Vice President

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Flaherty

Name: Patrick Flaherty Title: Vice President

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ John Armstrong

Name: John Armstrong Title: Director

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Robert R. Mangers

Name: Robert R. Mangers Title: Vice President

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

MB FINANCIAL BANK, N.A., as a Lender By:  

/s/ Mike Wells

Name: Mike Wells Title: Vice President

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Michael Shannon

Name: Michael Shannon Title: Vice President By:  

/s/ Lisa Wong

Name: Lisa Wong Title: Vice President

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ K. David Dutton

Name: K. David Dutton Title: Vice President

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement



--------------------------------------------------------------------------------

Annex I

Commitments

 

Lender

   August 2014 Incremental
Commitment Increase      Commitment1      Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 0       $ 50,000,000         23.8095238 % 

Bank of America, N.A.

   $ 0       $ 30,000,000         14.2857143   

PNC Bank National Association

   $ 0       $ 25,000,000         11.9047619   

BMO Harris Financing, Inc.

   $ 0       $ 25,000,000         11.9047619   

Fifth Third Bank

   $ 0       $ 25,000,000         11.9047619   

MB Financial Bank, N.A.

   $ 0       $ 10,000,000         4.7619048   

Deutsche Bank AG, New York Branch

   $ 0       $ 10,000,000         4.7619048   

SunTrust Bank

   $ 35,000,000       $ 35,000,000         16.6666667      

 

 

    

 

 

    

 

 

 

Total

   $ 35,000,000.00       $ 210,000,000.00         100 %    

 

 

    

 

 

    

 

 

 

 

1  Commitment amount includes the August 2014 Incremental Commitment Increase of
each Lender providing same.

 

Signature Page to

Amendment No. 5 to GLDD Credit Agreement